IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RICHARD A. COOPER,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant/Cross-Appellee,      DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-690

STATE OF FLORIDA,                         CORRECTED PAGES: pg 1
                                          CORRECTION IS UNDERLINED IN
      Appellee/Cross-Appellant.           RED
                                          MAILED: December 8, 2016
                                          BY: KMS
_____________________________/

Opinion filed December 6, 2016.

An appeal from the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Nancy A. Daniels, Public Defender, A. Victoria Wiggins, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tayo Popoola, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.